UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: October 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to WELLSTAR INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 20-1834908 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6911 Pilliod Road Holland, Ohio 43528 (Address of principal executive offices) 419-865-0069 (Registrant’s telephone number, including area code) Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filer o Smaller reporting companyx (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x The number of shares of the registrant's Common Stock, $0.001 par value per share, outstanding as of December 2, 2010 was 8,664,141,758. Table of Contents Page Part I – Financial Information Item 1. Financial Statements (unaudited) F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures about Market Risk 8 Item 4. Controls and Procedures 8 Part II – Other Information Item 1. Legal Proceedings 9 Item 1A. Risk Factors 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults upon Senior Securities 9 Item 4. Removed and Reserved 9 Item 5. Other Information 9 Item 6. Exhibits 9 Signatures 10 PART I FINANCIAL INFORMATION WELLSTAR INTERNATIONAL, INC. CONSOLIDATED FINANCIAL STATEMENTS OCTOBER 31, 2 SIMONTACCHI, MILLER & DeANGELIS, PA 170 E. MAIN STREET CERTIFIED PUBLIC ACCOUNTANTS ROCKAWAY, NEW JERSEY 07866 TEL: (973) 664-1140 FAX: (973) 664-1145 To The Board of Directors Wellstar International, Inc. Holland, Ohio 43528 Review Report of Independent Registered Public Accounting Firm We have reviewed the accompanying consolidated balance sheet of Wellstar International, Inc. as of October 31, 2010, and the related statements of operations and cash flows for the three months ended October 31, 2010 and 2009, and the changes in stockholders' deficit for the three months ended October 31, 2010. These interim financial statements are the responsibility of the Company's management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying consolidated interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of Wellstar International, Inc. as of July 31, 2010, and the related consolidated statements of operations, stockholders' deficit, and cash flows for the year then ended (not represented herein); and in our report dated November 12, 2010, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying consolidated balance sheet as of July 31, 2010, is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. /s/ Simontacchi, Miller & DeAngelis, PA Simontacchi, Miller & DeAngelis, PA Rockaway, NJ 07866 December 9, 2010 MEMBER, AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS MEMBER, NEW JERSEY SOCIETY OF CERTIFIED PUBLIC ACCOUNTANTS F-i WELLSTAR INTERNATIONAL, INC. AND SUBSIDIARY CONSOLIDATED FINANCIAL STATEMENTS OCTOBER 31, 2 CONTENTS PAGE REVIEW REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-i CONSOLIDATED BALANCE SHEETS F-1 - F-2 CONSOLIDATED STATEMENTS OF OPERATIONS F-3 CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) F-4 CONSOLIDATED STATEMENTS OF CASH FLOWS F-5, F-6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS
